[Cite as Luri v. Republic Servs., Inc., 193 Oho App.3d 682, 2011-Ohio-2389.]




          Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                            JOURNAL ENTRY AND OPINION
                                     No. 94908



                                                LURI,
                                                           APPELLEE,

                                                      v.

               REPUBLIC SERVICES, INC. ET AL.,
                                                           APPELLANTS.




                           JUDGMENT:
               AFFIRMED IN PART, REVERSED IN PART,
                         AND REMANDED


                                  Civil Appeal from the
                         Cuyahoga County Court of Common Pleas
                                  Case No. CV-633043
     BEFORE: Celebrezze, J., Kilbane, A.J., and S. Gallagher, J.

     RELEASED AND JOURNALIZED:                May 19, 2011


Haber Polk Kabat, L.L.P.,
Shannon J. Polk, and Richard C. Haber;
Tucker Ellis & West, L.L.P.,
Irene C. Keyse-Walker, and Benjamin C. Sasse;
And Pierce Stronczer Law, L.L.C., and
Michelle Pierce Stronczer, for appellee.

Squire, Sanders & Dempsey, L.L.P.,
Stephen P. Anway, and Robin G. Weaver,
for appellants.



FRANK D. CELEBREZZE Jr., Judge:

     {¶ 1} Appellants, Republic Services, Inc. (“Republic”), Republic Services

of Ohio I, L.L.C. (“Republic Ohio”), Republic Services of Ohio Hauling, L.L.C.

(“Ohio Hauling”), James Bowen, and Ronald Krall, appeal from an adverse

judgment and the largest retaliatory discharge jury award in Ohio history —

over $46 million. We affirm the jury’s verdict, but remand for imposition of

statutory punitive-damage limits.

     {¶ 2} Appellee Ronald Luri was employed as the general manager in

charge of the Cleveland division of Ohio Hauling.      His direct supervisor,

Bowen, was employed by Republic Ohio.         Luri also reported to Bowen’s

supervisor, Krall, who was employed by Republic.
      {¶ 3} According    to    Luri,   sometime   in   November   2006,   Bowen

approached him with an action plan that called for, among other things, the

termination of three employees. Luri testified that Bowen instructed him to

fire Frank Pascuzzi, George Fiser, and Louis Darienzo, Luri’s three oldest

employees. Luri testified that he informed Bowen that Pascuzzi had strong

performance evaluations, and terminating him without reason could result in

a discrimination lawsuit.       He also informed Bowen that Pascuzzi had a

medical condition that could result in a disability-discrimination suit. Luri

testified that he refused to fire the three individuals.

      {¶ 4} Thereafter, Luri’s performance evaluations were worse than in

previous years, and Bowen instituted “improvements directives” for Luri to

complete, including conducting weekly meetings and providing more

information to Bowen.         Appellants claim that these directives were not

accomplished, and as a result, Luri was terminated on April 27, 2007.

      {¶ 5} Luri then filed suit on August 17, 2007, alleging claims of

retaliatory discharge under R.C. 4112.02(I).       After receiving notice of the

litigation as a named party, it appears from the evidence presented at trial

that Bowen had altered at least one piece of evidence to justify Luri’s

termination.   Luri claims that as many as three pieces of evidence were

altered or fabricated and submitted to him during discovery.
       {¶ 6} Appellants twice moved to bifurcate the trial pursuant to the

Ohio Tort Reform Statutory provisions in R.C. 2315 et seq., as well as Civ.R.

42(B). The court denied these motions, and trial commenced on June 24,

2008. This lengthy trial concluded with a jury verdict finding against all

defendants and awarding Luri $3.5 million in compensatory damages, jointly

and severally against all defendants, and $43,108,599 in punitive damages.1

Appellants       moved       for    remittitur,      a    new     trial,    and     for    judgment

notwithstanding the verdict. These motions were all denied. Luri sought

an award for attorney fees and for prejudgment interest on the compensatory

damages from the date of his termination. The trial court awarded Luri over

$1 million in attorney fees and prejudgment interest on the entire

compensatory-damages award.

                                          Law and Analysis

                                               Bifurcation

       {¶ 7} Appellants first argue that the trial court “erred by failing to

apply R.C. 2315.21(B)(1), which requires mandatory bifurcation.” Appellants

assert that bifurcation is mandatory upon motion.2 This court disagrees.


         The jury awarded punitive damages as follows: $21,500,000 against Republic, $10,750,000
       1


against Republic Ohio, $10,750,000 against Ohio Hauling, $83,394 against Krall, and $25,205 against
Bowen.

           R.C. 2315.21(B)(1) states, “In a tort action that is tried to a jury and in which a plaintiff
       2


makes a claim for compensatory damages and a claim for punitive or exemplary damages, upon the
motion of any party, the trial of the tort action shall be bifurcated * * *.”
      {¶ 8} In Barnes v. Univ. Hosps. of Cleveland, Cuyahoga App. Nos.

87247, 87285, 87710, 87903, and 87946, 2006-Ohio-6266, ¶ 34, affirmed in

part and reversed in part on other grounds 119 Ohio St.3d 173,

2008-Ohio-3344, 893 N.E.2d 142, we held that a court retains discretion to

determine whether bifurcation is appropriate even in the face of R.C.

2315.21(B) and its mandatory language. Generally, a court’s jurisdiction is

set by the legislature, but as the Ohio Supreme Court noted, “the Modern

Courts Amendment of 1968, Section 5(B), Article IV, Ohio Constitution,

empowers this court to create rules of practice and procedure for the courts of

this state. As we explained in Proctor v. Kardassilaris, 115 Ohio St.3d 71,

2007-Ohio-4838, 873 N.E.2d 872, Section 5(B), Article IV ‘expressly states

that rules created in this manner “shall not abridge, enlarge, or modify any

substantive right.” ’ Id. at ¶ 17. ‘Thus, if a rule created pursuant to Section

5(B), Article IV conflicts with a statute, the rule will control for procedural

matters, and the statute will control for matters of substantive law.’ Id.”

Erwin v. Bryan, 125 Ohio St.3d 519, 2010-Ohio-2202, 929 N.E.2d 1019, ¶ 28.

Since bifurcation is a procedural matter, the trial court retains discretion in

determining whether such an action is warranted.
        {¶ 9} This determination is further buttressed by this court’s decision

in Havel v. Villa St. Joseph, Cuyahoga App. No. 94677, 2010-Ohio-5251,3 in

which we held that R.C. 2315.21(B)(1) is an unconstitutional usurpation of

the judiciary’s ability to control procedural matters because it conflicts with

Civ.R. 42(B).4 Id. at ¶ 9. The Fifth District Court of Appeals has agreed

with this determination.             Myers v. Brown, Stark App. No. 2010-CA-00238,

2011-Ohio-892; Plaugher v. Oniala, Stark App. No. 2010 CA 00204,

2011-Ohio-1207, ¶19-20. However, the Tenth District, in Hanners v. Ho Wah

Genting      Wire     &     Cable      SDN      BHD,       Franklin       App.     No.     09AP-361,

2009-Ohio-6481, ¶ 30, held that R.C. 2315.21 is substantive law in a

procedural package.             This interpretation deprives courts of the power

granted under the constitution of this state. “If then the courts are to regard

the constitution; and the constitution is superior to any ordinary act of the

legislature; the constitution, and not such ordinary act, must govern the case

to which they both apply.” Marbury v. Madison (1803), 5 U.S. (1 Cranch)

137, 178, 2 L.Ed. 60.



        This issue is currently before the Ohio Supreme Court to resolve a conflict between districts.
        3


 See Havel v. Villa St. Joseph, 127 Ohio St.3d, 1530, 2011-Ohio-376, 940 N.E.2d 985.

          This Civil Rule states, “[T]he court, after a hearing, in furtherance of convenience or to
        4


avoid prejudice, or when separate trials will be conducive to expedition and economy, may order a
separate trial of any claim, cross-claim, counterclaim, or third-party claim, or of any separate issue or
of any number of claims * * *.”
     {¶ 10} Appellants also argue that their motion was unopposed and

therefore should have been granted whether based on R.C. 2315.21 or Civ.R.

42(B). However, under the above cases, the trial court retains discretion to

decide the issue. To constitute an abuse of discretion, the ruling must be

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore (1983),

5 Ohio St.3d 217, 450 N.E.2d 1140.

     {¶ 11} Barnes found that “[t]he issues surrounding compensatory

damages and punitive damages in this case were closely intertwined.

[Appellant’s] request to bifurcate would have resulted in two lengthy

proceedings where essentially the same testimony given by the same

witnesses would be presented.    Knowing that bifurcation would require a

tremendous amount of duplicate testimony, the presiding judge determined it

was unwarranted.” Id., 2006-Ohio-6266, at ¶ 35.

     {¶ 12} Here, the malice evidence required for punitive damages was also

the evidence used to rebut appellants’ arguments that Luri was terminated

for cause.   The manufacture of evidence was intertwined in arguments

relating to both compensatory and punitive damages. Appellants also argue

that the trial court should not have allowed testimony about the financial

position of appellants, but it was Krall, while on cross-examination, who

introduced this line of questioning without prompting from Luri. Therefore,
the trial court did not abuse its discretion in denying appellants’ bifurcation

motion.

                   Application of Other Ohio Tort Reform Provisions

        {¶ 13} In their second and third assignments of error, appellants argue

that the trial court committed plain error when it failed to apply various

provisions of R.C. Chapter 2315. First, appellants claim that the trial court

failed to instruct the jury pursuant to R.C. 2315.18(C).5 However, appellants

never requested such an instruction and specifically agreed to their propriety

before submission to the jury.6

        {¶ 14} We must first determine whether these provisions apply to an

action based on R.C. 4112. In analyzing whether the punitive-damages caps

within R.C. 2315.21 applied to a claim of a breach of fiduciary duty under

R.C. 1751.09, Ohio’s Southern District Court determined that they do not

apply based on the language in R.C. 1701.59 and the intent of the legislature.

 Kramer        Consulting,          Inc.     v.    McCarthy         (Mar.       8,    2006),       S.D.Ohio

No. C2-02-116. While the same reasoning would appear to apply to claims

under R.C. 4112, the same court later held that “an action brought under

Ohio Rev. Code 4112 is a ‘tort action’ as it is ‘a civil action for damages for

injury or loss to person or property.’ ” Geiger v. Pfizer, Inc. (Apr. 15, 2009),


        5
           Appellants’ statement of this error reads, “The trial court erred in failing to submit an instruction
regarding noneconomic damages, as required by R.C. 2315.18(C).”
S.D.Ohio No. 2:06-CV-636, 2009 WL 1026479, quoting Ridley v. Fed. Express,

Cuyahoga App. No. 82904, 2004-Ohio-2543, ¶ 89, citing former R.C.

2315.21(A)(1). This finding would include such actions within the umbra of

Ohio’s tort-reform provisions.

         {¶ 15} The Ohio Supreme Court has also noted the types of actions to

which R.C. 2315.18 does not apply and held them to include “tort actions in

the Court of Claims or against political subdivisions under R.C. Chapter

2744, * * * actions for wrongful death, medical or dental malpractice, or

breach of contract. R.C. 2315.18(A)(7) and (H)(1) through (3).”                                       Arbino v.

Johnson & Johnson, 116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d 420, ¶

27, fn. 3.         Absent from this list are actions based on statutory remedies,

including, among others, discrimination suits.                                   When coupled with the

holdings above, R.C. 2315 et seq. applies to retaliatory-discharge actions

brought under R.C. 4112, and the trial court was required to apply its

provisions if appropriately asked.

         {¶ 16} R.C.         2315.18(C)          provides,        “In      determining           an   award   of

compensatory damages for noneconomic loss in a tort action, the trier of fact

shall not consider any of the following:

         {¶ 17} “(1) Evidence of a defendant’s alleged wrongdoing, misconduct, or

guilt;


         6
             Appellate counsel for appellants would like it known that they were not trial counsel.
      {¶ 18} “(2) Evidence of the defendant’s wealth or financial resources;

      {¶ 19} “(3) All other evidence that is offered for the purpose of punishing

the defendant, rather than offered for a compensatory purpose.”

      {¶ 20} Because appellants never requested instructions based on R.C.

2315.18, we review this assigned error under a plain-error analysis.           “In

appeals of civil cases, the plain-error doctrine is not favored and may be

applied only in the extremely rare case involving exceptional circumstances

where error, to which no objection was made at the trial court, seriously

affects the basic fairness, integrity, or public reputation of the judicial

process, thereby challenging the legitimacy of the underlying judicial process

itself.” Goldfuss v. Davidson (1997), 79 Ohio St.3d 116, 679 N.E.2d 1099,

syllabus. Therefore, to constitute plain error, the error must be “obvious and

prejudicial error, neither objected to nor affirmatively waived,” and “if

permitted, would have a material adverse effect on the character and public

confidence in judicial proceedings.” Hinkle v. Cleveland Clinic Found., 159

Ohio App.3d 351, 2004-Ohio-6853, 823 N.E.2d 945, ¶ 78.

      {¶ 21} Here, appellants collaborated with the court and Luri in crafting

the jury instructions given.     Several courts of appeals have held that an

agreed-upon jury instruction that forms the basis for error on appeal is

invited   error.   See   State    v.   Briscoe,   Cuyahoga   App.   No.   89979,

2008-Ohio-6276, ¶ 33 (objection to an agreed jury instruction on appeal
constituted invited error, which was not grounds for reversal); Merkl v.

Seibert, Hamilton App. Nos. C-080973 and C-081033, 2009-Ohio-5473, ¶ 48

(“Not only did Merkl fail to object to the court’s instruction, but she

collaborated with the court and defense counsel on its wording and

specifically agreed to the instruction as given. Merkl cannot take advantage

of an error that she invited or induced the court to make”).

      {¶ 22} Appellants did not submit such a limiting instruction or even

mention R.C. Chapter 2315 when proposing jury instructions. Appellants’

initial proposed jury instructions for compensatory damages stated, “[Y]ou

will decide by the greater weight of the evidence an amount of money that

will reasonably compensate [Luri] for the actual damage proximately caused

by the conduct of [appellants].    In deciding this amount, if any, you will

consider the nature, character, seriousness, and duration of any emotional

pain, suffering or inconvenience [Luri] may have experienced.” The amended

proposed instructions are substantially the same. Appellants never raised

this issue before the trial court when it could have been addressed, and their

oversight should not result in reversal. See Friedland v. Djukic, Cuyahoga

App. Nos. 94319 and 94470, 2010-Ohio-5777, ¶ 40.
       {¶ 23} Similarly, appellants’ issue with the failure of the court to provide

a jury interrogatory detailing findings on noneconomic damages was invited.7

The invited-error doctrine equally applies here where the jury instructions,

verdict forms, and jury interrogatories were approved by appellants without

even suggesting the now complained-of error.                    See Siuda v. Howard,

Hamilton App. Nos. C-000656 and C-000687, 2002-Ohio-2292.

       {¶ 24} R.C. 2315.18(D) states, “If a trial is conducted in a tort action to

recover damages for injury or loss to person or property and a plaintiff

prevails in that action, * * * the jury in a jury trial shall return a general

verdict accompanied by answers to interrogatories, that shall specify all of the

following: (1) The total compensatory damages recoverable by the plaintiff; (2)

[t]he portion of the total compensatory damages that represents damages for

economic loss; (3) [t]he portion of the total compensatory damages that

represents damages for noneconomic loss.”

       {¶ 25} In Faieta v. World Harvest Church, Franklin App. No. 08AP-527,

2008-Ohio-6959, ¶ 84-85, the Tenth District Court of Appeals noted that

“defendants not only failed to object to the jury interrogatories and verdict

forms, they invited the alleged error. Defendants drafted verdict forms and

interrogatories and submitted them to the trial court. Like those actually



           Appellants’ assigned error states, “The trial court erred by failing to provide the
       7


interrogatory required by R.C. 2315.18(D) and by failing to apply the cap on noneconomic
submitted to the jury, defendants’ drafts asked the jury to determine the

amount of damages awarded to ‘plaintiffs’ collectively, not individually, and

they did not ask the jury to apportion each type of damages between each

defendant.”

        {¶ 26} In the present case, appellants submitted interrogatories and

agreed upon the final versions submitted to the jury. Those interrogatories

did not separate past and future economic damages, nor economic and

noneconomic damages.                Appellants’ failure to raise the issue and their

proffering of the relied-upon interrogatories invited the error.

        {¶ 27} Appellants never sought the application of Ohio tort-reform

provisions during trial, apart from bifurcation. It was only in postverdict

motions that appellants asked the trial court for their application. This error

on appellants’ part should not serve as the basis for obtaining a new trial

when it could have so easily been addressed and corrected if properly raised.

        {¶ 28} By failing to request an interrogatory distinguishing noneconomic

damages, the trial court could not apply the damages limits set forth in R.C.

2315.18(B)(2),8 which appellants requested in their posttrial motions. This


compensatory damages in R.C. 2315.18(B)(2).”

           “[T]he amount of compensatory damages that represents damages for noneconomic loss that
        8


is recoverable in a tort action under this section to recover damages for injury or loss to person or
property shall not exceed the greater of two hundred fifty thousand dollars or an amount that is equal
to three times the economic loss, as determined by the trier of fact, of the plaintiff in that tort action to
a maximum of three hundred fifty thousand dollars for each plaintiff in that tort action or a maximum
failure was precipitated by appellants’ submission of interrogatories and jury

instructions that did not provide for such details. Appellants failed to raise

these issues at the proper time, and their nescience should not result in a new

trial. Accordingly, these assignments of error are overruled.

                                       Punitive-Damage Caps

        {¶ 29} Appellants next argue that, when presented with a proper

posttrial motion, the trial court “fail[ed] to apply the Ohio Tort Reform

provision in R.C. 2315.21(D)(2)(a), which require[d] the trial court to apply a

cap on punitive damages equal to twice the amount of compensatory

damages.”

        {¶ 30} R.C. 2315.21(D)(2)(a) provides, “In a tort action, the trier of fact

shall determine the liability of any defendant for punitive or exemplary

damages and the amount of those damages.                          * * * Except as provided in

division (D)(6) of this section, all of the following apply regarding any award

of punitive or exemplary damages in a tort action: (a) The court shall not

enter judgment for punitive or exemplary damages in excess of two times the

amount of the compensatory damages awarded to the plaintiff from that

defendant, as determined pursuant to division (B)(2) or (3) of this section.”

        {¶ 31} Our holding above, that Ohio tort reform provisions apply to

discrimination actions, means that upon proper motion, the trial court was


of five hundred thousand dollars for each occurrence that is the basis of that tort action.”
required to limit the award of punitive damages to two times the amount of

compensatory damages. In this case, the trial court was not prevented from

applying this provision by appellants’ failure to call it to the court’s attention

when it had the ability to address such a request. This is because the trial

court could apply the limit without engaging in the type of guessing game

required in applying the compensatory-damage provisions. See Srail v. RJF

Internatl. Corp. (1998), 126 Ohio App.3d 689, 702, 711 N.E.2d 264.

Therefore, the trial court erred in failing to limit the amount of punitive

damages to $7 million. Luri argues that the amount of punitive damages

should be calculated for each defendant, meaning that each would be subject

to punitive damages up to $7 million. While there may be cases where Luri’s

calculation would apply, that is not the case here, where Luri advanced a

single-employer theory of liability to impute wrongdoing to multiple business

entities in this case.    Because Luri can collect at most $3.5 million in

compensatory damages, the trial court should have limited the amount of

punitive damages to $7 million. Its failure to do so necessitates reversal and

remand.
                                             Due Process

       {¶ 32} In their fifth assignment of error, appellants argue that the

award of $43 million in punitive damages violates their due process rights

under the federal and state constitutions.9 While our holding above limits

this argument, it does not completely dispose of it.

       {¶ 33} In BMW v. Gore (1996), 517 U.S. 559, 116 S.Ct. 1589, 134 L.Ed.2d

809, the Supreme Court attempted to outline the permissible bounds of

punitive-damage awards under the Due Process Clause of the United States

Constitution. It recognized, “Punitive damages may properly be imposed to

further a State’s legitimate interests in punishing unlawful conduct and

deterring its repetition. In our federal system, States necessarily have

considerable flexibility in determining the level of punitive damages that they

will allow in different classes of cases and in any particular case.                          Most

States that authorize exemplary damages afford the jury similar latitude,

requiring only that the damages awarded be reasonably necessary to

vindicate the State’s legitimate interests in punishment and deterrence.”

(Citations omitted.) Id. at 568.

       {¶ 34} The court set forth three factors it used to analyze the

punitive-damages award before it: The reprehensibility of the conduct, the


         This assigned error states, “The trial court erred by failing to reduce the punitive damages
       9


because they are violative of the U.S. Constitution and Ohio law.”
disparity between the harm or potential harm suffered and the amount of the

award, and the difference between the award and the civil penalties

authorized or imposed in comparable cases. Id. at 575. See also State Farm

Mut. Auto. Ins. Co. v. Campbell (2003), 538 U.S. 408, 123 S.Ct. 1513, 155

L.Ed.2d 585. The Ohio Supreme Court has directed this court to apply the

Gore factors to independently determine whether an award is excessive.

Barnes, 2006-Ohio-6266, at ¶ 40.

     {¶ 35} Appellants demonstrated reprehensible conduct in this case.

After Luri refused to engage in what he thought was discriminatory conduct,

Bowen devised a plan to terminate him, fabricated evidence, and submitted

this evidence during discovery to justify his actions. Krall then used this

fabricated evidence for the same justification. After terminating Luri from a

job in a specialized, consolidated industry, appellants refused to waive the

noncompete clause in his employment contract, which further hampered

Luri’s ability to support himself and his family. This conduct weighs heavily

in favor of a large punitive-damage award and is the most important factor in

the Gore analysis. See Gore, 517 U.S. at 575. The trial court also found

that this conduct demonstrated a pattern of repeated retaliatory and

discriminatory conduct.   Nothing in the record demonstrates to this court

that this finding was incorrect.     From an action plan calling for the

termination or demotion of some of appellants’ oldest employees, to
fabricating evidence in an attempt to justify Luri’s termination, there is

evidence in the record supporting a pattern of conduct justifying substantial

punitive damages.

      {¶ 36} The harm suffered by Luri was also significant in this case.

Appellants would have this court determine that a ratio of compensatory to

punitive damages of one-to-one is appropriate in this case because the harm

was economic, and Luri was a well-paid executive who was not economically

vulnerable.    While Luri did earn a substantial salary, as the trial court

noted, citing Wightman v. Consol. Rail Corp. (1999), 86 Ohio St.3d 431, 715

N.E.2d 546, a “punitive damages award is more about a defendant’s behavior

than the plaintiff’s loss.”

      {¶ 37} Here, comparable jury verdicts imposed where a pattern of

persistent conduct was shown demonstrate that a two-to-one ratio is not

beyond the bounds of due process.      Merrick v. Paul Revere Life Ins. Co.

(D.Nev.2008), 594 F.Supp.2d 1168, 1190; Burns v. Prudential Secs., Inc., 167

Ohio App.3d 809, 2006-Ohio-3550. This court has also upheld a five-to-one

ratio in an employment-discrimination case. Griffin v. MDK Food Serv., Inc.,

155 Ohio App.3d 698, 2004-Ohio-133, 803 N.E.2d 834, ¶ 49, 57.

      {¶ 38} In this case, appellants’ behavior speaks to an award of punitive

damages in the full amount authorized by the legislature. On remand, the
trial court should feel free to enter an amount of punitive damages up to the

bounds imposed by R.C. 2315.21.

                                    Prejudgment Interest

       {¶ 39} Appellants finally argue that the trial court erred in awarding

prejudgment interest on the full amount of compensatory damages when that

amount included pay Luri would not have yet earned, or “future damages.”10

       {¶ 40} R.C. 1343.03(C)(1) states, “Interest on a judgment, decree, or

order for the payment of money rendered in a civil action based on tortious

conduct and not settled by agreement of the parties, shall be computed from

the date the cause of action accrued to the date on which the money is paid if,

upon motion of any party to the action, the court determines at a hearing held

subsequent to the verdict or decision in the action that the party required to

pay the money failed to make a good faith effort to settle the case and that

the party to whom the money is to be paid did not fail to make a good faith

effort to settle the case.”

       {¶ 41} This statute encourages the “settlement of meritorious claims,

and the compensation of a successful party for losses suffered as the result of

the failure of an opposing party to exercise good faith in negotiating a

settlement.” Lovewell v. Physicians Ins. Co. of Ohio (1997), 79 Ohio St.3d


          This assigned error states, “The trial court erred by awarding prejudgment interest on
       01


front-pay compensatory damages.”
143, 147, 679 N.E.2d 1119. “Therefore, an injured party in a tort action is,

under appropriate circumstances, entitled to recover interest from the date

the cause of action accrues.” Andre v. Case Design, Inc., 154 Ohio App.3d

323, 2003-Ohio-4960, 797 N.E.2d 132, ¶ 7.

      {¶ 42} Appellants did not request that the jury parse the amount of

compensatory damages into any categories.        As with the application of

provisions of Ohio’s tort-reform statutes, appellants invited this error by

submitting instructions and interrogatories that did not separate out future

damages.     Appellants’ error will not induce this court “to speculate

concerning the specifics of the jury’s award.” Srail, 126 Ohio App.3d at 702.

This assignment of error is overruled.

                                    Conclusion

      {¶ 43} Appellants   caused a great many of the supposed errors

complained of in this case, which should not result in reversal. However, on

proper motion, the trial court should have applied the damages caps set forth

in R.C. 2315.21(D)(2)(a). Accordingly, this case must be remanded.

      {¶ 44} This cause is affirmed in part and reversed in part, and the cause

is remanded to the lower court for further proceedings consistent with this

opinion.

                                                   Judgment affirmed in part

                                                         and reversed in part,
                                                        and cause remanded.


     GALLAGHER, J., concurs.
     KILBANE, A.J., concurs in part and dissents in part.

     KILBANE, A.J., concurs in part and dissents in part.

     {¶ 45} I respectfully dissent from the majority’s determination that the

trial court should have limited the amount of punitive damages to $7 million.

I would conclude that plaintiff is entitled to $7 million in punitive damages

from each defendant rather than $7 million in total punitive damages.

     {¶ 46} R.C. 2315.21(D) sets forth certain limits on punitive damages and

provides:

                  (2)    Except as provided in division (D)(6) of this

            section, all of the following apply regarding any award of

            punitive or exemplary damages in a tort action:

            (a)   The court shall not enter judgment for punitive or

            exemplary damages in excess of two times the amount of

            the compensatory damages awarded to the plaintiff from

            that defendant, as determined pursuant to division (B)(2) or

            (3) of this section.

     {¶ 47} The defendants maintain that because the trial court determined

that they were jointly and severally liable to Luri in the amount of $3.5
million, this is the amount “awarded to the plaintiff.” Therefore, defendants

claim that plaintiff’s recovery of punitive damages is limited to two times this

amount or a total of $7 million in punitive damages.        This interpretation

omits key terms of the statute, however, which calculates the punitive

damages as “two times the amount of the compensatory damages awarded to

the plaintiff from that defendant.” (Emphasis added.) Arbino v. Johnson &

Johnson, 116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d 420 (“The statute

limits punitive damages in tort actions to a maximum of two times the total

amount of compensatory damages awarded to a plaintiff per defendant”).

The determination of joint and several liability does not alter this analysis, as

plaintiff has been awarded compensatory damages “from that defendant.”

There is no provision for limiting the awards where there are joint and

several tortfeasors. I therefore dissent insofar as the majority has limited

plaintiff’s recovery to punitive damages in this matter to $7 million.